Case 8:17-cv-02191-WFJ-JSS Document 31 Filed 12/10/18 Page 1 of 4 PageID 168



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

BEATRICE AMADI,
MELANIE SCALA, and                                         CASE NO: 8:17-cv-02191-WFJ
ROSA PEREZ,

       Plaintiffs,
v.

ACE HOMECARE, LLC, and
JOY BARLAAN,

      Defendants.
________________________________________/

                     PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
                       AS TO DEFENDANT JOY BARLAAN ONLY

       Plaintiffs, Beatrice Amadi, Melanie Scala, and Rosa Perez (“Plaintiffs”), pursuant to the

Federal Rules of Civil Procedure and Local Rule 3.01, by and through undersigned counsel, hereby

file this Motion to Stay Proceedings as to Defendant Joy Barlaan Only, and in support states as

follows:

                                 FACTUAL BACKGROUND

       1.     On September 21, 2017, Plaintiffs, filed their initial Collective Action and Class

Action Complaint against Ace Homecare, LLC (“Ace Homecare”) and Joy Barlaan (“Ms. Barlaan)

(collectively “Defendants”). Doc. 1.

       2.     On September 22, 2017, Ace Homecare was served with a true copy of the

Summons in a Civil Action, Collection Action and Class Action Complaint, and Exhibits. Doc. 8.

On October 5, 2017, Ms. Barlaan was served with a true copy of the Summons in a Civil Action,

Collection Action and Class Action Complaint, and Exhibits. Doc. 7.




                                               1
Case 8:17-cv-02191-WFJ-JSS Document 31 Filed 12/10/18 Page 2 of 4 PageID 169



        3.       On July 24, 2018, the Court issued the Clerk’s Entry of Default against Defendants.

Doc. 17 and Doc. 18.

        4.       On September 20, 2018, the Court issued an Order informing Plaintiffs for the first

time that is appeared Ms. Barlaan had filed bankruptcy. Doc. 23.

        5.       Therefore, on October 2, 2018, Plaintiffs filed their Second Motion for Default

Judgement against Ace Homecare, LLC, Only. Doc. 24.

        6.       On November 20, 2018, this Court issued a Report and Recommendation, denying

Plaintiffs’ Second Motion for Default Judgement Against Ace Homecare, LLC, dismissing

Plaintiffs’ Civil Action and Class Action Complaint, and granted leave to file an amended

complaint. Doc. 27.

        7.       On December 5, 2018, Plaintiffs filed their Amended Complaint. Doc 28.

        8.       Now, Plaintiff respectfully request that this Court stay proceedings against Ms.

Barlaan only pending resolution of her bankruptcy case.

                                      MEMORANDUM OF LAW

        “It is well-established that district courts have inherent authority to issue stays in many

circumstances.” Trembath v. Meritplan Ins. Co., No. 8:09-cv-1110-T-17TGW, 2009 WL 2147112,

at *1 (M.D. Fla. July 16, 2009) (citing Oretga Trujillo v. Conover & Co. Comms. Inc., 221 F.3d

1262, 1264 (11th Cir. 2000)). In determining whether a stay is appropriate, courts examine several

factors: (1) the interest of the plaintiff in proceeding expeditiously with the civil action as balanced

against the prejudice to the plaintiff from delay; (2) the burden on defendant; (3) the convenience to

the courts; (4) the interest of persons not parties to the civil litigation; and (5) the public interest. Zanghi

v. FreightCar Am., Inc., 38 F. Supp. 3d 631, 642 (W.D. Pa. 2014); see also Freedom Sci., Inc. v.

Enhanced Vision Sys., No. 8:11-CIV-1194-T-17-AEP, 2012 U.S. Dist. LEXIS 11410, at *2 (M.D. Fla.

Jan. 31, 2012) (examining whether a stay will (1) unduly prejudice or tactically disadvantage the non-

                                                       2
Case 8:17-cv-02191-WFJ-JSS Document 31 Filed 12/10/18 Page 3 of 4 PageID 170



moving party; (2) simplify the issues and streamline the trial; and (3) reduce the burden of litigation

on the parties and on the court). “Stays of proceedings can also promote judicial economy, reduce

confusion and prejudice, and prevent possibly inconsistent resolutions.” Boise v. Ace USA, Inc., No.

15-21264, 2015 WL 4077433, at *2 (S.D. Fla. July 6, 2015).

       Here, Plaintiff would not be unduly prejudiced or tactically disadvantaged and Defendants

would not be burdened by staying this proceeding as to Ms. Barlaan only, pending the resolution

of her bankruptcy case. Further, staying this proceeding against Ms. Barlaan only would not create

a tactical disadvantage to Defendants, who have not appeared, and would reduce unnecessary cost,

fees, and burdens on the parties and on the court.

                                          CONCLUSION

       WHEREFORE, for the reasons stated herein, Plaintiffs respectfully requests that the Court

grant Plaintiffs’ Motion to Stay Proceedings as to Defendant Joy Barlaan Only, and grant any

further relief the Court deems just and appropriate.

Dated: December 10, 2018                        Respectfully Submitted,


                                                CENTRONE & SHRADER, PLLC
                                                612 W. Bay Street
                                                Tampa, Florida 33606
                                                Phone: (813) 360-1529
                                                Fax:   (813) 336-0832

                                                /s/ Gus M. Centrone, Esq.
                                                BRIAN L. SHRADER, ESQ.
                                                Florida Bar No. 57251
                                                e-mail: bshrader@centroneshrader.com
                                                GUS M. CENTRONE, ESQ.
                                                Florida Bar No. 30151
                                                e-mail: gcentrone@centroneshrader.com
                                                Attorneys for Plaintiffs




                                                  3
Case 8:17-cv-02191-WFJ-JSS Document 31 Filed 12/10/18 Page 4 of 4 PageID 171



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018 a true and correct copy of the foregoing was

filed with the Clerk of Court for the United States District Court for the Middle District of Florida

through the CM/ECF system that will give notice to all parties of record.

                                              /s/Gus M. Centrone
                                              Attorney




                                                 4
